Citation Nr: 0734666	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1973 to January 
1975.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a video hearing before the 
undersigned Veterans' Law Judge in September 2007.

A May 2005 Board decision reopened the claim of entitlement 
to service connection for a back disability and denied 
entitlement to service connection.  The veteran then appealed 
the decision to the United States Court of Appeal for 
Veterans Claims (Court).  In a May 2006 order, the Court 
granted a joint motion to remand the portion of the decision 
that denied service connection for a back disability and 
remanded the case to the Board for compliance with the 
instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 joint motion, the parties noted that the 
Board's previous decision relied on an April 2003 
compensation and pension examination.  The parties asserted 
that the April 2003 examiner's comments appeared internally 
inconsistent or confusing.  The parties stated that such 
statements could not form a basis upon which to deny 
entitlement to service connection.  The parties requested 
that VA afford the appellant a VA examination to determine to 
a degree of medical certainty whether the veteran's current 
back condition is at least as likely as not related to 
service.  

On remand, the RO should arrange for the veteran to undergo a 
VA orthopedic examination to obtain an opinion regarding 
whether his current back condition is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The examiner 
should review the claims file, including 
this remand, in its entirety prior to the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.

2.  Following a thorough examination, 
during which all necessary tests are 
performed, the examiner should:

	a)  diagnose any current back 
disability; 

b) opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current back 
disability is related to the back pain 
noted during service; and

c) provide detailed rationale, with 
specific references to the record, for 
the opinion provided.

3.  Following completion of the above 
requested action, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



